Exhibit 10.2    

OCCIDENTAL PETROLEUM CORPORATION
2015 LONG-TERM INCENTIVE PLAN



COMMON STOCK AWARD
FOR NON-EMPLOYEE DIRECTORS
GRANT AGREEMENT
Name of Grantee:    ____________________________________        
Date of Grant:    ____________________________________
Number of Shares of Common Stock:    __________________
This Agreement (this “Agreement”) is made as of the Date of Grant between
OCCIDENTAL PETROLEUM CORPORATION, a Delaware corporation (“Occidental” and, with
its subsidiaries, the “Company”), and the Eligible Person receiving this Award
(the “Grantee”).
1.Grant of Common Stock. In accordance with this Agreement and the Occidental
Petroleum Corporation 2015 Long-Term Incentive Plan, as amended from time to
time (the “Plan”), Occidental hereby grants to the Grantee as of the Date of
Grant, the number of shares of Stock set forth above (the “Award”). The Stock
shall be subject to the restrictions hereinafter set forth until those shares
have become transferable in accordance with Section 2.
2.    Restrictions on Transfer of Stock. Fifty percent (50%) of the shares of
Stock may not be transferred, sold, pledged, exchanged, assigned or otherwise
encumbered or disposed of by the Grantee, except to Occidental, until the third
anniversary of the Date of Grant, and the other fifty percent (50%) of such
shares shall be subject to such transfer restrictions until the Grantee ceases
to serve on the Board for any reason, including as a result of the Grantee’s
death or disability (the “Grantee’s Termination”); provided, however, that all
of the shares of Stock shall immediately become transferable in the event of a
Change in Control or the Grantee’s Termination. Any purported transfer,
encumbrance or other disposition of the Stock that is in violation of this
Section 2 shall be null and void, and the other party to any such purported
transaction shall not obtain any rights to or interest in the Stock.
3.    Vesting of Stock. The Stock shall be fully vested and nonforfeitable as of
the Date of Grant.
4.    Dividend, Voting and Other Rights. Except as otherwise provided herein,
the Grantee shall have all of the rights of a stockholder with respect to the
shares of Stock, including the right to vote such shares and receive any
dividends that may be paid thereon; provided, however, that any additional
shares of Stock or other securities that the Grantee may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of Occidental shall be subject to the same
restrictions as the shares of Stock.
5.    Retention as Director. Nothing contained in this Agreement shall interfere
with or limit in any way the right of the stockholders of Occidental to remove
the Grantee from the Board pursuant to the By-laws of Occidental, nor confer
upon the Grantee any right to continue in the service of Occidental as a member
of the Board.
6.    Taxes and Withholding. The Grantee is responsible for any federal, state,
local or non-U.S. tax, including income tax, social insurance, payroll tax,
payment on account or other tax-related withholding with respect to the Award
(including the grant, the receipt of Stock, the sale of Stock and the receipt of
dividends, if any). The Company does not guarantee any particular tax treatment
or results in connection with the grant of the Stock or the payment of
dividends.
7.    Compliance with Law. Occidental will make reasonable efforts to comply
with all applicable federal, state and foreign securities laws; however,
Occidental will not issue any Stock or other securities pursuant to this
Agreement if the issuance would result in a violation of any such law by
Occidental.
8.    Amendments. The Plan may be modified, amended, suspended or terminated by
the Board at any time, as provided in the Plan. The Committee may amend or
terminate this Agreement at any time, except as otherwise provided in the Plan.
However, except to the extent necessary to comply with applicable law, no such
amendment to the Plan or this Agreement will materially and adversely affect the
rights of the Grantee under this Agreement without the Grantee’s consent.
9.    Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.
10.    Relation to Plan; Interpretation. This Agreement is subject to the terms
and conditions of the Plan. In the event of any inconsistent provisions between
this Agreement and the Plan, the provisions of the Plan control. Capitalized
terms used in this Agreement without definitions have the meanings assigned to
them in the Plan. References to Sections are to Sections of this Agreement
unless otherwise noted.
11.    Successors and Assigns. Subject to Section 2, the provisions of this
Agreement shall be for the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of Occidental.
12.    Governing Law. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.
13.    Notices. Any notice to Occidental provided for in this Agreement will be
given to its Secretary at 5 Greenway Plaza, Suite 110, Houston, Texas 77046, and
any notice to the Grantee will be addressed to the Grantee at his or her address
currently on file with Occidental. Any written notice will be deemed to be duly
given when received if delivered personally or sent by telecopy, e-mail, or the
United States mail, first class registered mail, postage and fees prepaid, and
addressed as provided in this paragraph. Any party may change the address to
which notices are to be given by written notice to the other party as specified
in the preceding sentence.
14.    Privacy Rights. By accepting this Award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan. The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Occidental, details of Award or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan, including complying with applicable tax and
securities laws (“Data”). Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan. These
recipients may be located in the Grantee’s country or elsewhere, and may have
different data privacy laws and protections than the Grantee’s country. By
accepting this Award, the Grantee authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
described above. The Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting Occidental in writing. Refusing or withdrawing
consent may affect the Grantee’s ability to participate in the Plan.
15.    Electronic Delivery. Occidental may, in its sole discretion, decide to
deliver any documents related to this Award granted under the Plan or future
awards that may be granted under the Plan (if any) by electronic means or to
request the Grantee’s consent to participate in the Plan by electronic means.
The Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to participate in the Plan through an on-line or electronic
system established and maintained by Occidental or another third party
designated by Occidental.
16.    Grantee’s Representations and Releases. By accepting this Award, the
Grantee acknowledges that the Grantee has read this Agreement and understands
that the future value of any shares of Stock issued pursuant to this Award
cannot be predicted and the Company does not assume liability in the event such
shares of Stock have no value in the future; and the Grantee will be solely
responsible for the payment or nonpayment of taxes imposed or threatened to be
imposed by any authority of any jurisdiction. In consideration of the grant of
this Award, no claim or entitlement to compensation or damages shall arise from
termination of this Award or diminution in value of this Award or Stock issued
pursuant to this Award resulting from termination of the Grantee’s service as a
member of the Board and the Grantee irrevocably releases the Company from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by accepting
this Award, the Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.
17.    Clawback. This Award and this Agreement shall be subject to the clawback
provisions set forth in Section 9(m) of the Plan.




Signatures on the Following Page






IN WITNESS WHEREOF, Occidental has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.
OCCIDENTAL PETROLEUM CORPORATION



By:        


The undersigned Grantee hereby • acknowledges receipt of an executed original of
this Agreement and a copy of the Prospectus, dated May 1, 2015, and • accepts
the right to receive the Stock or other securities covered hereby, subject to
the terms and conditions of the Plan and the terms and conditions hereinabove
set forth.


Name:                                



1